DETAILED ACTION
The following Office Action is in response to the Response to Restriction filed on March 23, 2022.  Claims 16-36 are currently pending, wherein of the pending rejections, claims 32-36 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on March 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 20, 28, and 29 are objected to because of the following informalities:
  Concerning claim 20, line 2 of the claim recites the phrase “the actuation wire coupled to the expandable device”, wherein the phrase appears to be missing the word “is” between “the actuation wire” and “coupled to”.
Concerning claim 29, line 2 of the claim recites the phrase “two tether arranged configured”, wherein the word “tether” should be in plural form, and the word “arranged” appears to be mistakenly inserted.
Concerning claim 28, the claim is indicated as “Withdrawn” by the status indicator preceding the claim, but claim 28 is within group I, which was elected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 16, lines 9-11 of the claim recite “at least one tether arranged through a portion of the expandable device arranged through the actuation wire and configured to couple the actuation wire to the expandable device”.  The structure of this sentence appears to claim that the tether is arranged through the expandable device, wherein the expandable device is arranged through the actuation wire.  This is not consistent with the Specification of the Instant Application, therein making it indefinite as to whether this is merely a typographical error, or if this is intentional.  If the limitation included commas, claiming “at least one tether arranged through a portion of the expandable device, arranged through the actuation wire, and configured to couple the actuation wire to the expandable device”, the limitation would be consistent with the Specification.  It is indefinite as to which meaning is intended.  For the purposes of compact prosecution, the limitation will be interpreted with the commas.
Concerning claim 22, line 3 of the claim recites the limitation of “the two locations”.  There is a lack of antecedent basis for this limitation in the claim, given claim 16, the claim upon which claim 22 depends, only claims “one or more locations”.  For the purposes of compact prosecution, the limitation will be interpreted as reading “two locations”.
Claims 16-25 are further rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 22, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris et al. (US 2012/0296360, hereinafter Norris).
Concerning claim 16, the Norris et al. prior art reference teaches a delivery system (Figures 5-10) comprising: a catheter having a leading end and a trailing end (Figure 5; 504); an expandable device arranged near the leading end of the catheter and including a proximal end, a distal end, and a flow lumen extending therebetween (Figure 5; 104); an actuation wire coupled to the expandable device at one or more locations thereon (Figure 6; 102); and at least one tether arranged through a portion of the expandable device, arranged through the actuation wire, and configured to couple the actuation wire to the expandable device (Figure 10; 500 | [¶ 0039]).
Concerning claim 17, the Norris reference teaches the delivery system of claim 16, wherein the expandable device is capable of deploying at a tortious vessel having a curvature with at least one inflection point, and the actuation wire is capable of maintaining the proximal end of the expandable device approximately perpendicular to the inflection point in the curvature of the tortious vessel during delivery of the expandable device (depending on the skill of the user and the specific geometry of the vessel).
Concerning claim 18, the Norris reference teaches the delivery system of claim 16, wherein the actuation wire is coupled to the expandable device adjacent the proximal end via the at least one tether being arranged through the actuation wire and the portion of the expandable device (Figure 10; 500 | [¶ 0039]).
Concerning claim 19, the Norris reference teaches the delivery system of claim 16, wherein the actuation wire is capable of bidirectionally steering the expandable device proximally and distally during delivery thereof by nature of the connection of the actuation wire to the expandable device.
Concerning claims 22 and 23, the Norris reference teaches the delivery system of claim 16, wherein the at least one tether is arranged through the actuation wire (Figure 10; 500) and arranged through the expandable device at two locations adjacent the proximal end of the device (Figure 9; out and back through apices 104b | [¶ 0039]).
Concerning claim 26, the Norris reference teaches the delivery system of claim 16, wherein the at least one tether is configured to uncouple and release from the expandable device in response to tension applied to the actuation wire after delivery of the expandable device ([¶ 0040]).
Claim(s) 16 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leanna et al. (US 2009/0182407, hereinafter Leanna).
Concerning claims 16 and 25, the Leanna et al. prior art reference teaches a delivery system (Figure 1; 16) comprising: a catheter having a leading end and a trailing end (Figure 3; 22); an expandable device arranged near the leading end of the catheter and including a proximal end, a distal end, and a flow lumen extending therebetween (Figure 3; 12); an actuation wire coupled to the expandable device at one or more locations thereon (Figure 3; 26); and at least one tether arranged through a portion of the expandable device, arranged through the actuation wire, and configured to couple the actuation wire to the expandable device (Figure 3; 30), wherein the at least one tether comprises a bio-absorbable material ([¶ 0047]).
Claim(s) 16, 20-22, 24, and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baylis (WO 2012/136984).
Concerning claims 16, 20-22, 24, and 27-31, the Baylis prior art reference teaches a delivery system (Figures 5) comprising: a catheter having a leading end and a trailing end (Figure 5; 10); an expandable device arranged near the leading end of the catheter and including a proximal end, a distal end, and a flow lumen extending therebetween (Figure 5; 200); an actuation wire coupled to the expandable device (Figure 2; 20), wherein the actuation wire includes a bifurcation including a first branch and a second branch to form a y-shaped structure (Figure 2; 30); and two tethers arranged through a portion of the expandable device at two locations, extending from and arranged through the actuation wire, adjacent a proximal end of the expandable device, and configured to couple the actuation wire to the expandable device at the two locations (Figure 5; 50 | Page 7, Lines 28-33), wherein the first branch and the second branch are coupled to the expandable device at the two locations via a first of the two tethers being arranged through a proximal end of the first branch and through the expandable device, and a second of the two tethers being arranged through a proximal end of the second branch and through the expandable device to couple the actuation wire to the two locations on the expandable device (Figure 2; 50 | Page 6, Lines 29-36 | Page 7, Lines 28-33).
Concerning claim 32, the Baylis reference teaches the delivery system of claim 30, wherein the at least one tether and the actuation wire form a y-shaped structure (Figure 2; 20, 50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Nazari reference (US 5554183) teaches a delivery system having two actuation wires and two tethers attached to an expandable device at multiple locations (Figure 17); the Hartley reference (US 2009/0216308) teaches a delivery system with a bifurcating actuation wire (Figure 1); the Zukowski reference teaches a delivery system having an actuation wire with two tethers connecting to an expandable device at two locations (Figure 1C); the Ryan et al. reference (US 2016/0296352) and Arbefeuille et al. reference (US 2019/0321207) teach delivery devices having a bifurcating actuation wire connecting to a plurality of tethers to connect to an expandable device (Ryan; Figure 7 | Arbefeuille; Figure 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        5/5/2022